IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE ) In and for Kent County
)
v. ) RK94-01-0082-ll
) RK94-01-0083-l l
CHARLES B. SANDERS, ) RK94-Ol-0084-ll
) RK94-01-0085-ll
I.D. No. 9312012607 ) RK94-01-0265-ll
DOB: 07/22/ 1963 )
SBI: 00160428 )
ORDER

This 6th day of April, 2018, upon consideration of Defendant's eleventh
motion for postconviction relief With statement of facts docketed March 26, 2018.

IT IS ORDERED that the motion for postconviction relief is dismissed as
procedurally barred by Supen'or Court Criminal Rule 6l(d)(2) and 6l(i)(2) as it is simply
a restatement of arguments set forth in defendant’s prior motions for postconviction
relief. The Court dismissed Defendant’s tenth motion for postconviction relief on January
31, 2018. As an eleventh motion, the claim advanced does not fall Within an exception
outlined in Superior Court Cn'rninal Rule 6l(d)(2) requiring summary dismissal of second
or subsequent postconviction motions. Defendant’s motion is independently time barred
pursuant to Superior Court Criminal Rule 6l(i)(l) as it Was filed more than one year after
conviction. Defendant’s motion is procedurally barred pursuant to Superior Court

Criminal Rule 6l(i)(3) and 6l(i)(4) as stated in the Court’s order denying the tenth

motion for postconviction relief.
iii f j-~

\' Judge

 

NEP/st

oc: Prothonotary

cc: Stephen R. Welch, Jr., Esquire for DAG Rambo
John S. Malik, Esquire
Charles B. Sanders, JTVCC